           Case MDL No. 2804 Document 4591 Filed 06/12/19 Page 1 of 1



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION
      Town of Randolph v. CVS Health Corporation, et al.,               )
            D. Massachusetts, C.A. No. 1:19-10813                       )              MDL No. 2804


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (Randolph) on May 2, 2019. Prior to
expiration of that order's 7-day stay of transmittal, plaintiff in Randolph filed a notice of opposition
to the proposed transfer. Plaintiff later filed a motion and brief to vacate the conditional transfer
order. The Panel has now been advised that Randolph has been remanded to the Massachusetts
Superior Court for Norfolk County, Massachusetts by the Honorable Allison D. Burroughs in an
order filed on June 6, 2019.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-91” filed on May 2, 2019, is VACATED insofar as it relates to this action.

                                                        FOR THE PANEL



                                                        John W. Nichols
                                                        Clerk of the Panel
